In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-06-00027-CR
______________________________


BILLY JOE CARMON, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 8th Judicial District Court
Delta County, Texas
Trial Court No. 6675


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Billy Joe Carmon, Jr., attempts to appeal his conviction for sexual assault of a child. 
Carmon pled guilty and was sentenced to ten years' imprisonment.  Carmon's sentence
was imposed September 28, 2005.  His notice of appeal was filed November 22, 2005. 
We received the clerk's record March 15, 2006.  The issue before us is whether Carmon
timely filed his notice of appeal.  We conclude that he did not and dismiss the attempted
appeal for want of jurisdiction.
          A timely notice of appeal is necessary to invoke this Court's jurisdiction.  Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  Rule 26.2(a) prescribes the time
period in which a notice of appeal must be filed by a defendant in order to perfect appeal
in a criminal case.  A defendant's notice of appeal is timely if filed within thirty days after
the day sentence is imposed or suspended in open court, or within ninety days after
sentencing if the defendant timely files a motion for new trial.  Tex. R. App. P. 26.2(a); Olivo,
918 S.W.2d at 522.  The record does not contain any motion for new trial.  The last date
Carmon could timely file his notice of appeal was October 28, 2005, thirty days after the
day the sentence was imposed in open court.  See Tex. R. App. P. 26.2(a)(1).  Further, no
motion for extension of time was filed in this Court within fifteen days of the last day
allowed for filing the notice of appeal.
          Carmon has failed to perfect his appeal.  Accordingly, we dismiss the appeal for
want of jurisdiction.
 
                                                                Donald R. Ross
                                                                Justice
 
Date Submitted:      March 28, 2006
Date Decided:         March 29, 2006

Do Not Publish